Exhibit 10.1

 [image_002.jpg] 

 

  Proposal & Product Description   3571 E. Sunset Rd. Suite 420   Las Vegas, NV
89120 | Phone 702-499-6022 CO2 Extraction Equipment www.nuaxontech.com



  



Proposal Heading

 

Date prepared: February 20, 2017

 

Company: Hemp Inc

Contact: Bruce Perlowin, CEO, or David Schmitt, Plant Manager

Address: 1436 Hwy 581 North, Spring Hope, NC 27882

Phone: 252-478-3646 Plant; Ceill 404-434-6089 David Schmitt

Email: bruce@bruceperlowin.com / davidschmitt1@yahoo.com

 

Basic Description of Proposed Equipment



      Model number: 5L1602FA   Separator vessel size: 2.5 Liter       System
description: Closed loop system for transport of CO2 from gaseous state to
liquid state to supercritical fluid state.   Number of separator vessels: 2    
Number of water separators: 1 Height of Unit: 8 feet         Flow Rate: 30
Liters per hour Approximate floor space required: 8’ x 5’         Lead time
until shipment: 12 weeks Extraction vessel size: 5 Liter         Estimated Ship
time: 5 weeks Number of extraction vessels: 2         Estimated time for set up:
3 days

 



System Features and Scope of Work

 

The system consists of two extraction vessels of equal capacity, which are
equipped with safety closures. The salient features of this supercritical fluid
extraction plant are:

 

1.System designed to meet cGMP.

 

 

 

 



 1 

 

 

 



 [image_002.jpg] 

 

  Proposal & Product Description   3571 E. Sunset Rd. Suite 420   Las Vegas, NV
89120 | Phone 702-499-6022 CO2 Extraction Equipment www.nuaxontech.com



  

 

2.Extraction vessel designed with safety closures and special seals suitable for
CO2 duty and quick closures for separator vessels.

3.Modular steel frame for mounting of extraction vessels and all peripherals
including controls.

4.Maximum operating pressure for extractors is 350 bar (5076 psi) and maximum
temperature is 55C.

5.Maximum operating pressure for separator #1 ‎is 130 bar (1885 psi) and 70 bar
(1015 psi) for separator #2.

6.Additional water separator to trap the higher notes, and the most elusive
terpenes.

7.All contact parts are SS 316, noncontact parts are SS 306 and the supporting
structure is SS 306 or MS with epoxy coat.

8.Easy to use SCADA system with semiautomatic and manual mode options.

9.System logs all data electronically for analysis.

10.System has remote troubleshooting capabilities via a standard internet
connection.

11.Optional smart phone app for management and control oversight.

12.Recycling of CO2 for environmental and fiscal conservation.

13.Two stage safety with interlocked electronic controls and second stage
mechanical safety.

14.High technology pressure regulation system consisting of servo controlled
automated back pressure regulator.

15.Specially developed motorized and metering CO2 pump with controls for
variable pressure and flow rate control.

 

This is a complete system with the exclusions noted in this proposal. On-site
erection and commissioning available for an extra charge. We will assign a
skilled technician for erecting and training of plant operations.

 

 

 

 

 

 

 



 2 

 

 



 [image_002.jpg] 

 

  Proposal & Product Description   3571 E. Sunset Rd. Suite 420   Las Vegas, NV
89120 | Phone 702-499-6022 CO2 Extraction Equipment www.nuaxontech.com



 

 

All rigging and material movement will be done by you under our supervision.
Warranty will be voided on any work done without our project manager onsite.

 

Exclusions and Client Responsibilities

 



1.U stamp pressure vessel certification, extra if required. Optional, and will
increase the cost by 5 to 10%. Purchaser must verify local requirements.

2.Any civil work if required must be completed prior to scheduled installation.

3.Client must have an indoor space prepared of great enough size to accommodate
the equipment including a concrete floor sufficient to hold the weight of the
equipment, and a ceiling high enough to accommodate it.

4.Provision for utilities such as electrical power, water, and heater
connections to the plant at specific location.

5.Client must have a licensed refrigeration contractor on site to install and
commission the required condensing units as per local regulation.

6.Air compressor (2 HP) for pneumatic operations and piping for air flow as
required at site.

7.Installation team will not be scheduled until client can provide documentation
and photographic evidence that the compressor is installed and operational.

8.Three phase power 230 V/ 60 Hz connection is required, and client must have a
licensed electrician on site at the time of commissioning. If a permanent three
phase power supply is not provided with due protection for the extraction unit’s
electrical components, then the warranty for the extraction unit will be
considered null and void.

9.Adequate CO2 supply (minimum of 200 Liters) at 60 bar to be provided by the
client in to the storage tank for the extraction plant. This must be on hand
prior to the arrival of the installation team for commissioning. CO2 must be
committed for testing only and might not be preserved for use after set up and
testing, this is at the client’s expense.

 

 

 

 



 3 

 

 





 [image_002.jpg] 

 

  Proposal & Product Description   3571 E. Sunset Rd. Suite 420   Las Vegas, NV
89120 | Phone 702-499-6022 CO2 Extraction Equipment www.nuaxontech.com



 

 

10.Any work outside the battery limits of the plant that is inlet of the CO2
storage tank and exhaust from the separator will be the sole responsibility of
the client.

11.Installation team will be working weekends and holidays during the
installation and commissioning, client must provide access, personnel and
required resources for every day during the scheduled installation period.

12.The equipment is designed as an indoor unit and requires a temperature
controlled area for storage and operation. The allowable temperature range for
operating the equipment is between 18C (65F) to 30C (85F).

13.A minimum of 2 batches of raw material will be required for proper
commissioning and fine tuning of the equipment. The client is solely responsible
for procuring material that has been properly dried and ground as required by
the commissioning team. Raw material must be committed for testing only and
might not be preserved for use after set up and testing, this is at the client’s
expense.

14.In the event that installation is delayed beyond 90 days after the equipment
is delivered to the client’s ship to address, all additional costs due to
storage related issues will be sole responsibility of the client. This includes
but is not limited to, seals, pump parts, rusted parts, weathered parts,
expedited shipping for said parts, software resets, and extended housing,
transportation and food cost for a prolonged commissioning period.



 

Warranty and Terms

 

NuAxon Bioscience, Inc. warrants that this equipment will be free from defect in
material and workmanship for a period of 12 months from date of powered startup
or 18 months from date of delivery whichever is less.

 

Warranty does not apply to normal wear and tear, consumables, misuse and
equipment that is not maintained as per schedule of maintenance. Warranty will
not cover explosion, erosion and effects of electro-chemical corrosion and such
areas of use, which are beyond the control of the manufacturer. Any defects and
deficiencies will be rectified / replaced by NuAxon Bioscience, Inc. at their
option and judgment. Warranty will be voided on any work done without our
project manager onsite.

 

 

 



 4 

 

 





 [image_002.jpg] 

 

  Proposal & Product Description   3571 E. Sunset Rd. Suite 420   Las Vegas, NV
89120 | Phone 702-499-6022 CO2 Extraction Equipment www.nuaxontech.com



 

 

Ongoing service support other than warranted issues is available but is
contracted separately from this document. Likewise routine spares and supplies
required for normal maintenance as well as normal wear and tear are quoted and
supplied separately.

 

Freedom Leaf, Inc accepts wire transfers, bank check (10 business days to clear)
or credit card (additional 2.5% fee) for payment. Down payment required with
purchase order to begin work on the equipment production.

 

Down payment – 50% ($130,300) due prior to the start of production.

Final installment – Balance ($130,300) due 7 (seven) days after the down payment
is made.

 

 

Payment terms are based on total invoice amount.

 

 

All drawings, technical data, product information and operational information
are the sole property of NuAxon and may not be shared, distributed, duplicated
or transmitted in any form to any party outside the client company without the
express written consent of NuAxon.

 

 

 



 5 

 

 





 [image_002.jpg] 

 

  Proposal & Product Description   3571 E. Sunset Rd. Suite 420   Las Vegas, NV
89120 | Phone 702-499-6022 CO2 Extraction Equipment www.nuaxontech.com



 




Pricing

 

Upfront Costs

 

Plant complete $210,000 Packing $10,600 Installation $10,000 Total Due Upfront
$230,600

 



Other Associated Costs at Actual

 

Shipping cost estimated (by sea) $6,000 Shipping cost estimated (by air) $10,000
Customs Duty estimated $5,400 Smartphone App $5,000

 

This offer accepted by the undersigned will be considered a purchase order and
will be fully executed when accompanied by the required down payment.

 

 

Company Hemp, Inc.

 

Name David Schmitt                                                

            Please Print

 

Title COO                                      Date
2-21-17                          

          Company Position                           MM/DD.YY 

 

Signature: /s/ David Schmitt                                      

 

 

 



 6 

 